Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5, dependent upon claim 4, recites the “the cap assembly” and lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher et al (US Patent No. 7,854,895 published 12/21/2010; hereinafter Gallagher)
Regarding claim 1, Gallagher teaches a sample assembly comprising: 
a vial (vial 12 – Fig. 3C) configured to receive a vial insert (a forward portion 64 of the absorbent pad 56 – Fig. 3C); 
a sealing arrangement (a contoured outer surface 40 and a cap 24 – Fig. 1) including a coupling portion and a cap assembly (a contoured outer surface 40 and cap 24 – Fig. 1), 
the coupling portion defining a mounting channel sized to receive a portion of the vial (cap 24 fits over the open end 16 of the vial 12 – Fig. 3E); 
the coupling portion configured to slidably couple to the vial (cap 24 slides over the open end 16 of the vial 12 when closed – Fig. 3E); and 
the cap assembly including a desiccant cap (“a desiccant cap” is interpreted as a cap capable of holding desiccant) (a top wall 34 of the cap 24 is capable of holding a desiccant – Fig. 1), the desiccant cap being configured to couple to the vial (cap 24 fits over the open end 16 of the vial 12 – Fig. 3E) to selectively form a sterile barrier between the sealing arrangement and the vial (the cap 12 forms a selective barrier between the contoured outer surface 40 and the forward portion 64 of the absorbent pad 56 – Figs. 1 and 3C).
Regarding claim 2, Gallagher teaches the sample assembly of claim 1, further comprising the vial insert positioned within the vial (vial 12 – Fig. 3C), the vial insert being any combination of a sample chamber (forward portion 64 of the absorbent pad 56 – Fig. 3C), a swab breaker assembly (forward 
Regarding claim 4, Gallagher teaches the sample assembly of claim 1, wherein the coupling portion includes a ring portion (a skirt wall 36 of the cap 24 – Fig. 3D), wherein the ring portion defines the mounting channel for receiving the vial (a skirt wall 36 allows the cap 24 to fit over the open end 16 of the vial 12 – Fig. 3E) and a grip portion configured to be grasped by a user (locking tab 30 on the skirt wall 36 of the cap 24 capable of being manipulated by a user – Figs. 1 and 3E).
Regarding claim 5, Gallagher teaches the sample assembly of claim 4, the sealing arrangement further comprising a lanyard (strap or tab 26 – Fig. 3D), the ring portion (a skirt wall 36 of the cap 24 – Fig. 3D) further comprising a ring portion periphery (the outside of the skirt wall 36 – Fig. 3D), the cap assembly further comprising one or more of a cap defining a cap periphery (area around the cap 24 – Fig. 3D) and a connection loop defining a connection loop periphery (area around the strap or tab 26 – Fig. 3D); and the lanyard being connected to the ring portion periphery (strap or tab 26 is connected to the cap 24 – Fig. 3D) and the connection loop periphery or the lanyard being connected to the ring portion periphery and the cap periphery (the strap or tab 26 is connected to the area around the cap 24 and the area around the strap or tab 26 – Fig. 3D).
Regarding claim 13, Gallagher teaches the sample assembly of claim 1, the sample assembly further comprising a lab cap (a plunger 66 – Fig. 3B), the lab cap (“lab cap” is interpreted as a structure that is capable of coupling to the sampling assembly) being configured to couple to the vial when the sealing arrangement is in an uncoupled position (a plunger 66 couples to the vial 12 when the cap 24 is uncoupled – Fig. 3B).
Regarding claim 15, Gallagher teaches the sample assembly of claim 1, the vial further comprising external vial grooves (a locking post 32 provided on the vial 12 – Fig. 1) disposed on an outside surface of the vial proximate to a horizontally extending rim of the vial (the locking post 32 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher as applied to claim 1 above, and further in view of Virca et al (US Patent No. 4,753,358 A published 06/28/1988; hereinafter Virca).
Regarding claim 6, Gallagher teaches the sample assembly of claim 5.
However, Gallagher does not teach the ring portion having two opposing wide end portions and two opposing narrow end portions. 
Virca teaches vial cap coupling device and threaded sealing cap wherein the ring portion (inside surface of the sealing cap 11 – Fig. 6) having two opposing wide end portions (major inner diameter of the threaded cap – Fig. 6) and two opposing narrow end portions (minor inner diameter of the threaded cap – Fig. 6). It would be advantageous to use a threaded connection on the cap to prevent spills and contamination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap, as taught by Gallagher, with the threaded connection, taught by Virca, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of one known element for another to obtain predictable results. See MPEP 2143.
Regarding claim 7, Gallagher, modified by Virca, teaches the sample assembly of claim 6, the lanyard (vial cap coupling device 10 – Figs. 1 and 6) being connected to a narrow end portion (vial cap .
Claims 3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher as applied to claim 1 above, and further in view of Qian (US20170335313A1 published 11/23/2017).
Regarding claim 3, Gallagher teaches the sample assembly of claim 2, wherein a first compressed ring (plunger head portion 70 – Fig. 3E) is positioned adjacent a first end of the vial insert (plunger head portion 70 is at the top of the forward portion 64 of the absorbent pad 56 – Fig. 3E).
However, Gallagher does not teach that the matrix further comprising a second compressed ring, wherein the second compressed ring is positioned adjacent a second end of the vial insert to secure the matrix within the vial insert, the matrix configured to separate and capture different components of a sample.
Qian teaches system for collecting biomolecules wherein the matrix (a substrate 212 comprising a solid matrix such as silica beads – paragraph 42) further comprising a second compressed ring (a retaining ring 210 – Fig. 2), wherein the second compressed ring is positioned adjacent a second end of the vial insert (a threaded filter column 200 – Figs. 2-5) to secure the matrix within the vial insert (a retaining ring 210 may create a frictional engagement against the inside of the column to retain the substrate 212 at the bottom of the filter column 200 – paragraph 41 and Figs. 2-5), the matrix configured to separate and capture different components of a sample (the solid matrix is capable of biomolecule extraction and separation – paragraph 42). It would be advantageous to filter a collected bio-sample to remove contaminants and improved data quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vial, as taught by Gallagher, with the threaded filter column, taught by Qian, to gain the above advantage (in the modified device the forward portion 64 of the absorbent pad 56 and plunger head portion70, as taught by Gallagher, would be placed into the filter column 200, taught by Qian). MPEP 2143.
Regarding claim 8, Gallagher teaches the sample assembly of claim 1, the desiccant cap (the cap 24 is capable of holding a desiccant – Fig. 1) having a desiccant cap first end (open end of the cap 24 – Fig. 3B) and a desiccant cap second end (closed end of the cap 24 – Fig. 3B).
However, Gallagher does not teach that the desiccant cap having a lattice positioned proximate to the desiccant cap second end.
Qian teaches a system for collecting biomolecules wherein a lattice (substance 212 is a solid matrix of silica beads – Fig. 2 and paragraph 42) (silica beads are a well-known type of desiccant) positioned proximate to the desiccant cap second end (substance 212 placed in the bottom of a filter column 200 – Fig. 3 and paragraph 41). It would be advantageous to use silica beads, a well-known type of desiccant, to dry out the sample chamber and increase control over the environment in the sample chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap, as taught by Gallagher, with the matrix of silica beads, taught by Qian, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of one known element for another to obtain predictable results. See MPEP 2143.
Regarding claim 9, Gallagher, modified by Qian, teaches the sample assembly of claim 8, wherein a desiccant cap chamber (a space between the matrix of silica beads and the top wall 34 of the cap 24 – Fig. 3B) is defined between the desiccant cap second end and the lattice (Gallagher, modified by Qian, teaches a matrix of silica beads placed into the cap).
Regarding claim 10, Gallagher, modified by Qian, teaches the sample assembly of claim 9. 

Qian teaches wherein a small pore-sized disk (a porous frit 214 – Fig. 2) is coupled to the lattice (substrate 212 may be adjacent a porous frit 214 and held in place via a retaining ring 210 – Figs. 1-2) to restrict bacteria from entering a sterile chamber (porous frit 214 may comprise inert plastic with a pore size 10-90 μm and is capable of resisting bacteria entry – Fig. 3). It would be advantageous to use a porous frit to support the matrix of silica beads to prevent the matrix from falling out.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap and matrix, as taught by Gallagher as modified by Qian, with the porous frit, taught by Qian, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of one known element for another to obtain predictable results. See MPEP 2143.
Regarding claim 11, Gallagher, modified by Qian, teaches the sample assembly of claim 10, wherein a desiccant is positioned within the desiccant cap chamber (a space between the matrix of silica beads and the top wall 34 of the cap 24 – Fig. 3B) (silica beads are a well-known type of desiccant).
Regarding claim 12, Gallagher, modified by Qian, teaches the sample assembly of claim 11, wherein the cap assembly includes a cap (cap 24 – Fig. 1) configured to be coupled to a first desiccant ledge (a retaining ring 210 – Fig. 1) of the desiccant cap first end (cap 24 is capable of holding a retaining ring 210 at the open end of the cap 24 – Fig. 3B).
Regarding claim 14, Gallagher teaches the sample assembly of claim 1.
However, Gallagher does not teach the vial further comprising internal vial grooves disposed on an inside surface of the vial proximate to an open end of the vial, the internal vial grooves being configured to enable sterilization with the vial insert positioned within the vial.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Gallagher, with the internally threaded cap and filter column, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple substitution of one known element for another to obtain predictable results. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson, can be reached at telephone number 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797